Case 2:20-cv-01354-KWR-CG Document1 Filed 12/28/20 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

BRANDON CHANDLER,
Plaintiff,
Vv. Case No.

EDDY COUNTY SHERIFF’S DEPARTMENT,

SHERIFF MARK CAGE, in his official capacity,

EDDY COUNTY SHERIFF’S 911 DISPATCH,

EDDY COUNTY BOARD OF COMMISSIONERS,

CHIEF OF CARLSBAD POLICE DEPARTMENT,

CHIEF SHANE SKINNER, in his official capacity,

AND MAYOR OF CARLSBAD, DALE JANWAY, in his official capacity,
LT. VICTOR MARTINEZ, in his individual capacity,

AGENT A. RIVERA, in his individual capacity,

AGENT CHRIS CORAN, in his individual capacity,

JOHN DOES 1-4 of Eddy County Sheriff,

DEPUTY T. SATTERFIELD of the EDDY COUNTY

SHERIFF’S OFFICE, John Does 5 — 9 of City of Carlsbad Police Department,
OFFICER JUDY BRAKEMAN of the CARLSBAD POLICE DEPARTMENT,
OFFICER ELIZABETH FERRALES of the

CARLSBAD POLICE DEPARTMENT,

Defendants.

NOTICE OF REMOVAL

COME NOW Defendants the Chief of Carlsbad Police Department, Chief Shane Skinner,
in his official capacity, the Mayor of Carlsbad, Dale Janway, in his official capacity, Agent A.
Rivera, in his individual capacity, Agent Chris Coran, in his individual capacity, Officer Judy
Brakeman and Officer Elizabeth Ferrales (“the City Defendants”), by and through their attorneys
of record, Hinkle Shanor LLP (Richard E. Olson and Chelsea R. Green), and hereby file this Notice
of Removal. In support of removal, the City Defendants would show the Court as follows:

L, On October 16, 2019, Plaintiff filed his original Complaint for Damages Arising

from Assault, Battery, False Imprisonment, False Arrest, Malicious Prosecution, Abuse of

 

Notice of Removal to USDC Pagel of 5
Case 2:20-cv-01354-KWR-CG Document1 Filed 12/28/20 Page 2 of 5

Process, and Negligent Hiring and Supervision (“Complaint”) against Defendants, a copy of
which is attached hereto as Exhibit 1, in the Fifth Judicial District Court in Eddy County, New
Mexico, Case No. D-503-CV-2019-01631.

2. On January 24, 2020, Plaintiff filed his First Amended Complaint for Damages
Arising from Assault, Battery, False Imprisonment, False Arrest, Malicious Prosecution, Abuse of
Process, and Negligent Hiring and Supervision (“First Amended Complaint”), a copy of which is
attached hereto as Exhibit 2.

3. Copies of all process, pleadings and/or orders served on Defendants in the state
court proceeding are attached hereto as Exhibits 1 through 69.

4, On February 27, 2020, the County Defendants filed a Motion for More Definite
Statement, which sought to clarify whether Plaintiff was making any federal claims. See Exhibit 4
attached hereto. After holding a hearing on the matter, the Court entered its Order Granting County
Defendant’s Motion for More Definite Statement on August 19, 2020, a copy of which is attached
hereto as Exhibit 35. The Court found that Plaintiff's First Amended Complaint does not contain
any federal claims. /d. The Court ordered that Plaintiff shall move the Court for leave to amend
his Complaint no later than 120 days from August 4, 2020, or on or before December 2, 2020. Id.

Ds On November 30, 2020, Plaintiff filed his Motion for Leave of the Court to File
Verified Amended Complaint, a copy of which is attached as Exhibit 63.

6; The state district court entered its Order Granting Plaintiff's Motion for Leave of
the Court to File Verified Amended Complaint on December 11, 2020, see Exhibit 68 hereto, and
Plaintiff filed his Verified Amended Complaint for Assault, Battery, False Arrest, Negligent Hiring
and Supervision, and Intentional Infliction of Emotional Distress, Malicious Prosecution, Fourth

Amendment Constitutional Search and Seizure Violations all Arising from the Unlawful Use of

 

Notice of Removal to USDC Page 2 of 5
Case 2:20-cv-01354-KWR-CG Document1 Filed 12/28/20 Page 3 of 5

Excessive Force (“Verified Amended Complaint”) on December 21, 2020. See Exhibit 69 attached
hereto.

7. In the Verified Amended Complaint, Plaintiff added a federal cause of action for
which the United States District Court has original jurisdiction. 28 U.S.C. §1331.

8. Specifically, in the Verified Amended Complaint, Plaintiff has asserted federal
causes of action for unlawful search and seizure and for a violation of due process against
Defendants alleged to have acted under color of state law, which arises under the United States
Constitution and 42 U.S.C. §1983. In addition, Plaintiff has requested attorneys’ fees and punitive
damages, which are not available under the New Mexico Tort Claims Act and can only arise under
42 U.S.C. § 1983 under the circumstances alleged in Plaintiff's Verified Amended Complaint.
Thus, this action is removable, pursuant to 28 U.S.C. §1441(a) and (c), which makes removable
any civil action for which the district courts have original jurisdiction founded on a claim or right
arising under the laws of the United States.

9, The removing Defendants received a copy of the filed Verified Amended Complaint
on December 21, 2020. See Exhibit 69. Therefore, this Notice of Removal is timely filed, as it is
within 30 days of Plaintiffs service of a pleading upon a defendant which purports to assert relief
under federal law, as set forth in Paragraph 6 above.

10. The time in which the removing Defendants are required to answer Plaintiff's
Verified Amended Complaint by the law of the State of New Mexico has not yet expired.

11. Venue is properly placed in the United State District Court for the District of New
Mexico because it is the district court for the district within which the action is pending, in

accordance with 28 U.S.C. §1446(a).

 

Notice of Removal to USDC Page 3 of 5
Case 2:20-cv-01354-KWR-CG Document1 Filed 12/28/20 Page 4 of 5

[2. The remaining Defendants who have been served and have appeared consent to
removal.

13. Written notice of the filing of this Notice of Removal will be given to Plaintiff
pursuant to 28 U.S.C. §1446(d) promptly after the filing of this Notice of Removal.

14. Pursuant to 28 U.S.C. §1446(d), a true and correct copy of the Notice of Removal
will be filed with the Clerk of the District Court of Eddy County, State of New Mexico, promptly
after filing in this Court.

WHEREFORE, the Defendants pray that this State Court action be removed from the
Fifth Judicial District Court, County of Eddy, New Mexico, to this Court for trial and

determination as provided by law.

  

Respectfully Su

HIN

ichatd E. ea
elsea R. Green
P.O. Box 10
Roswell, NM 88202-0010
575-622-6510/575-623-9332 Fax
rolson@hinklelawfirm.com

cgreen(@hinklelawfirm.com
Attorneys for Defendants

 

 

 

 

Notice of Removal to USDC Page 4 of 5
Case 2:20-cv-01354-KWR-CG Document1 Filed 12/28/20 Page 5of5

CERTIFICATE OF SERVICE
I hereby certify that on this December 28, 2020, I caused the foregoing NOTICE along with this
Certificate of Service, to be served and filed electronically through the CM/ECF File & Serve electronic filing system,
which caused all parties or counsel of record to be served by electronic means, as more fully reflected on the Notice

of Electronic Filing.

HINKVE SHANOR

4

 

 

Notice of Removal to USDC Page 5 of 5
